UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-53331 OMA ENTERPRISES CORP. (Exact name of small business issuer as specified in its charter) Nevada (State of incorporation) 98-0568270 (IRS Employer ID Number) OMA Enterprises Corp. 1188 Howe Street Suite 2605 Vancouver, British Columbia Canada V6Z 2S8 (Address of principal executive offices) Tel: (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes xNo o As of August 11, 2010,20,038,000 shares of common stock, par value $0.0001 per share, were issued and outstanding. TABLE OF CONTENTS Page PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4T. Controls and Procedures 12 PART II 13 Item 1. Legal Proceedings 13 Item IA. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Removed and Reserved 13 Item 5. Other Information 13 Item 6. Exhibits 13 2 PART I FINANCIAL INFORMATION Item 1.Financial Statements. OMA ENTERPRISES CORP. (A Development Stage Company) FINANCIAL STATEMENTS JUNE 30, 2, 2009 (UNAUDITED) TABLE OF CONTENTS PAGE ACCOUNTANTS REPORT BALANCE SHEET AS OF JUNE 30, 2, 2009 F1 STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2 AND FOR THE PERIOD FEBRUARY 6, 2008 (Inception) THROUGH JUNE 30, 2010 F2 STATEMENTS OF OPERATIONS (Continued) FOR THE THREE MONTHS ENDED JUNE 30, 2 F3 STATEMENT OF STOCKHOLDERS' DEFICIT FOR THE PERIOD FEBRUARY 6, 2008 (Inception) THROUGHJUNE 30, 2010 F4 STATEMENT OF CASH FLOWS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 AND FOR THE PERIOD FEBRUARY 6, 2008 (Inception) THROUGHJUNE 30, 2010 F5 NOTES TO FINANCIAL STATEMENTS F6 - F10 3 OMA ENTERPRISES CORP. (A Development Stage Company) BALANCE SHEET June 30, 2010 December 31, 2009 (Unaudited) (Audited) ASSETS CurrentAssets: Cash and cash equivalents (Note 2) $ $ Total Current Assets TOTALASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable and accrued expenses $ $ Shareholders' Loan (Note 3) TotalLiabilities Stockholders' Deficit: Preferred stock, $0.0001 par value, 5,000,000 shares authorized; none issued and outstanding - - Common stock, $0.0001 par value, 500,000,000 shares authorized; 20,038,000 shares issued and outstanding as of June 30, 2010 Additional Paid-in Capital - Deficit accumluated during development stage ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes and accountant's report. - F1 - OMA ENTERPRISES CORP. (A Development Stage Company) STATEMENT OF OPERATIONS (UNAUDITED) Six Months Ended June 30, 2010 Six Months Ended June 30, 2009 February 6, 2008 (Inception) through June 30, 2010 Revenue $
